DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claims filed 02/11/2022 has been entered. Claim(s) 77, 90 and 96 is/are currently amended. Claim(s) 1-76, 79 and 81 has/have been canceled. Claim(s) 77-78, 80 and 82-100 is/are pending.

Rejections Withdrawn
Rejections of claims under 35 U.S.C. 112(b) (or pre-AIA  35 U.S.C. 112, second paragraph) not reproduced below has/have been withdrawn in view of the amendments to the claims and/or Applicant's submitted remarks. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 100 and claims dependent thereon is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 100, the limitation "the memory does not store the glucose level data" is indefinite. Applicant submits, "'glucose level data' is separate from either the 'glucose level measurements' or 'glucose metrics' recited in claim 77" (Remarks, pg. 5). However, this appears to be inconsistent with the specification as filed, which indicates that the "glucose level measurements" that may be discarded and the "glucose level data" (digitized sensor data from which glucose metrics are calculated) are the same. Specifically, Applicant discloses, "AFE 162 interfaces with in vivo analyte sensor 104 and accelerometer 175, and receives measurement data therefrom and outputs the data to processor 166 in digital form. Processor 166, in turn, can execute one or more instructions stored in memory 163, which can cause processor 166 to process the data to determine one or more analyte metrics (e.g., analyte curves, analyte curve profiles (e.g., area, slope and/or length), analyte rates of change), as well as physical activity level values, trend values, etc. This data can then be provided to communication circuitry 168 for sending, by way of antenna 171, to reader device 120 (not shown), for example, where additional processing may be needed by the resident software application to display the data. Only analyte metrics (including aggregated data and/or averaged data) are stored in memory 163, whereas raw analyte level measurements are subsequently discarded" (¶ [0036]). In view of the above, Applicant discloses the "raw analyte level measurements" that are "used to calculate analyte metrics" is the digitized data from the glucose sensor, and these measurements or this data can be discarded after (i.e., subsequent to) calculating (¶ [0036]) or transmitting (¶ [0025]) a glucose metric(s). The specification as filed appears to use "glucose level data," as it is utilized in the claims (i.e., digitized sensor data) and "glucose level measurements" (i.e., data from which metrics are calculated, data discarded, etc.) interchangeably. Since Applicant discloses the glucose metrics are derived from a plurality of glucose level measurements/glucose level data, which is/are then subsequently discarded (e.g., ¶ [0024]; ¶ [0034]; ¶ [0036]; ¶ [0042]; etc. of specification as filed), it is unclear in what manner the disclosed metrics can be derived without, at least temporarily, storing the glucose level measurements/data. Alternatively/Additionally, it is unclear if Applicant intention is merely that the glucose level measurements/data is merely not stored in the memory of claim 77, but may be stored in a separate memory/storage means. In either case, the claim should be amended to clarify the relationship between "glucose level data" and "glucose level measurements."

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 77-78, 80, 89-92, 96, 98 and 100 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0173260 A1 (previously cited, Gaoni) in view of US 2014/0266776 A1 (previously cited, Miller), US 2012/0071743 A1 (Todorov), and US 2015/0018643 A1 (previously cited, Cole).
Regarding claims 77-78, 80, 96 and 98, Gaoni teaches/suggests a system for physiological monitoring and management (integrated diabetes monitoring device 400, 500), the system comprising:
a glucose sensor (glucose sensor 415, 515) comprising a portion configured to be in fluid contact with a bodily fluid of the subject and sense a glucose level of the subject (¶ [0038] where the sensor generates current levels indicative of blood glucose level);
an accelerometer configured to sense physical activity of the subject (physical activity sensor 405, 520); and 
sensor electronics comprising: 
analog front-end circuitry configured to receive a plurality of signals from the glucose sensor and the accelerometer (Fig. 5, circuitry 560; ¶ [0041]), 
one or more processors (computing device 410, 510),
communication circuitry (wireless communications chip 450, 550), and
memory coupled with the processor(s), wherein the memory stores instructions that when executed by the processor(s) (program memory 445, 545 and/or data memory 440, 540), cause the processor(s) to: determine glucose level measurements of the subject (¶ [0038] current levels translated into blood glucose values by the computing device), determine physical activity levels of the subject based on the plurality of signals from the accelerometer (¶ [0038] physical activity or body energy consumption values calculated by the computing device), and wirelessly transmit glucose levels and physical activity levels to a reader device (communication device 120) via the communication circuitry using a wireless communication protocol (¶ [0011]; ¶ [0039]; etc.); and 
a power source (power source 425, 525). 
Gaoni does not teach the glucose sensor is an in vivo glucose sensor comprising a portion configured to be in fluid contact with an interstitial fluid of the subject to sense the glucose level. However, Gaoni discloses any suitable blood glucose level measurement apparatus may be utilized (¶ [0032]).
Miller teaches/suggests an in vivo glucose sensor comprising a portion configured to be in fluid contact with an interstitial fluid of a subject and to sense a glucose level of the subject (¶ [0079] continuous glucose sensors; US 6,565,509 to Say, which is incorporated by reference in the above-noted paragraph of Miller, discloses sensing interstitial fluid glucose levels to derive blood glucose levels, e.g., col. 5, lines 32-44). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gaoni with the glucose sensor comprising an in vivo glucose sensor comprising a portion configured to be in fluid contact with an interstitial fluid of the subject as taught/suggested by Miller in order to enable individuals to more easily, e.g., continuously and/or automatically, monitor their glucose levels (Say, col. 1, lines 26-43) and/or as a simple substitution of one known, suitable blood glucose level measurement apparatus for another to yield no more than predictable results. See MPEP 2143(I)(B).
Gaoni as modified does not teach the processor(s) is configured to determine one or more glucose metrics based on the glucose level measurements of the subject, transmit the one or more glucose metrics to the reader device via the communication circuitry, and discard one or more glucose level measurements from which the one or more glucose metrics are determined after transmitting the one or more glucose metrics to the reader device. 
However, Gaoni teaches/suggests the reader device may, e.g., display, data to a user for use in monitoring diabetes (¶ [0039]; ¶ [0001]; etc.). Miller teaches/suggests glucose metrics, such as trend information and/or a running average glucose level over a period of time, are meaningful and/or interest to a user, and may be displayed to a user for diabetes management or monitoring (¶ [0085] where displayable information includes trend data; ¶ [0208] where sensor data sent to a display device may include an integrated digital value representative of one or more data points averaged over a time period; ¶ [0218] where an average integrated value may comprise a moving average; etc.). Todorov teaches/suggests a system for physiological monitoring and management comprising a sensor and processor configured to determine a plurality of measurements of the subject; determine one or more metrics based on the plurality of measurements, transmit the one or more metrics to a reader device via communication circuitry, and discard the plurality of measurements from which the one or more metrics are determined after transmitting the one or more metrics to the reader device (¶ [0045] acquiring raw signals and/or digital values generated therefrom, wherein the microcontroller can run algorithms that produce meaningful metrics of interest to the users; these metrics then are transmitted via the radio module, and the raw data is discarded).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Gaoni with the processor being configured to determine a glucose metric(s) based on the glucose level measurements of the subject, such as a trend value and/or a running average glucose level over a period of time, transmit the glucose metric(s) to the reader device via the communication circuitry, and discard one or more glucose level measurements from which the glucose metric(s) is determined after transmitting the glucose metric(s) to the reader device as taught/suggested by Miller and Todorov in order to facilitate providing meaningful glucose information for display by the reader device (Miller, ¶ [0085]) in a manner that reduces bandwidth requirements (Todorov, ¶ [0045]), reduces/eliminates processing requirements of a reader/display device, etc. (Miller, ¶ [0098]).
Gaoni as modified does not teach the sensor electronics comprises an application specific integrated circuit (ASIC) including the analog front-end circuitry, processor(s), memory and communication circuitry, or the ASIC is coupled with the power source. 
Miller teaches/suggests sensor electronics may take the form of an integrated circuit (IC), such as an ASIC (¶ [0072]; ¶ [0081]; etc.). Additionally, Cole teaches/suggests a system (Fig. 2B) comprising sensor electronics comprising an ASIC (ASIC 251) comprising analog front-end circuitry configured to receive a plurality of signals from at least one sensor (AFE 252); a processor (processor 256); memory coupled with the processor (memory 253); and communication circuitry configured to transmit data (communication circuitry 258; ¶ [0068]); and a power source coupled with the ASIC (source 260).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Gaoni with the sensor electronics comprising an ASIC including the AFE circuitry, processor(s), memory and communication circuitry, wherein the power source is coupled to the ASIC as taught/suggested by Cole as a simple substitution of one known circuitry configuration or arrangement of the system components for another to yield no more than predictable results. See MPEP 2143(I)(B). 
Regarding claim 89, Gaoni as modified teaches/suggests the accelerometer comprises a micro electro-mechanical system (MEMS) (¶ [0038]).
Regarding claims 90-92, Gaoni as modified teaches/suggests the analog front-end circuitry is configured to receive a plurality of signals from the glucose sensor and from the accelerometer, and to output glucose level data and physical activity level data, respectively, to the one or more processors in digital form (¶ [0041] wherein front-end circuitry 560 process analog signals from sensor sub-system 505 and convert these signals to digital signals for further processing and/or transmission).
Regarding claim 100, Gaoni as modified teach/suggests the memory does not store the glucose level data (¶ [0039] where measurement data is stored in data memory 440, 540, rather than program memory program memory 445, 545, which would correspond to the "memory" of claims 77 and 100; alternatively, see discussion of claim 77 above, wherein the glucose level measurements are discarded after transmission of metrics, such that glucose level data is not permanently stored in memory).

Claim(s) 82, 83 and 93-95 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaoni in view of Miller, Todorov, and Cole as applied to claim(s) 77 above, and further in view of US 2014/0005499 A1 (previously cited, Catt).
Regarding claims 82 and 83, Gaoni as modified teach/suggests the limitations of claim 77. Todorov further teaches/suggests metric may be stored in a memory of the sensor electronics (e.g., ¶ [0102] where the microcontroller of a sensor patch may be used to calculate relevant metrics and indices, which may be transmitted and/or stored). However, Gaoni as modified does not expressly teach the one or more glucose metrics are related to the physical activity.
Catt teaches/suggests a system comprising one or more processors configured to determine glucose metrics related to physical activity (¶ [0028] determine how movement of a subject effects the rate of change of the one or more physiological analytes; ¶ [0146] glucose clearance rate for a particular activity levels). Catt further teaches and/or suggests the system may be configured to compare an historical glucose metric related to a physical activity level to a current glucose metrics at the same physical activity level in order to determine whether the metabolic efficiency of the user has changed, and adjusting prompts to the user accordingly (e.g., ¶ [0146]), thereby indicating and/or suggesting the metric for each physical activity level is stored within memory to enable a later comparison(s).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Gaoni with the processor(s) being further configured to determine glucose metrics related to the physical activity as taught/suggested by Catt in order to enable providing personalized guidance to a user based on the measured glucose and physical activity level data (Catt, Abstract).
Regarding claims 93-95, Gaoni as modified teach/suggests the limitations of claim 77, as discussed above, but does not expressly teach the number of axes the accelerometer comprises, such as a single axis configuration, or a multiple (e.g., three) axis configuration. 
Catt teaches/suggests a monitoring device comprising at least a glucose sensor (¶ [0030] a physiological analyte sensor; ¶¶ [0081]-[0088]); an accelerometer configured to sense physical activity of the subject (¶ [0029] a movement sensor; ¶¶ [0070]-[0075]), wherein the accelerometer may comprise a single axis configuration or a multiple axis, such as a three axis, configuration (¶ [0071]; ¶ [0110]; etc.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Gaoni with the accelerometer comprising a single axis configuration or a multiple/three axis configuration as taught/suggested by Catt as a simple substitution of one known accelerometer configuration suitable for monitoring a physical activity level for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 82-83 and 99 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaoni in view of Miller, Todorov, and Cole as applied to claim(s) 77 above, and further in view of US 2010/0184565 A1 (Avellino). 
Regarding claims 82-83 and 99, Gaoni as modified teaches/suggests the limitations of claim 77. Todorov further teaches and/or suggests metric may be stored in memory of the sensor electronics (e.g., ¶ [0102] where the microcontroller of a sensor patch may be used to calculate relevant metrics and indices, which may be transmitted and/or stored). However, Gaoni as modified does not expressly teach the one or more glucose metrics are related to the physical activity, or the one or more glucose metrics comprises a peak analyte level over a period time.
Avellino teaches/suggests a processor configured to determine glucose level measurements of the subject; and determine one or more glucose metrics based on the glucose level measurements of the subject, wherein the one or more glucose metrics comprises a peak analyte level over a period time related to physical activity, which may be output to a user (¶ [0035] maximum and/or minimum blood glucose level recorded during the exercise session). Accordingly, Avellino teaches and/or suggests one or more glucose metrics related to physical activity, such as a peak analyte level over a period time (exercise session) may be meaningful and/or of interest to a diabetic user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Gaoni with the one or more metrics alternatively/additionally comprising a glucose metrics related to a physical activity, such as peak analyte level over a period time (i.e., exercise session) as taught/suggested by Avellino in order to facilitate providing meaningful glucose information for display by the reader device for optimizing exercise training of a diabetic exerciser (Avellino, Abstract). 

Claim(s) 84-88 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaoni in view of Miller, Todorov, and Cole as applied to claim(s) 77 above, and further in view of US 2016/0129182 A1 (previously cited, Schuster).
Regarding claims 84-88, Gaoni as modified teaches/suggests the limitations of claim 77, as discussed above, but does not teach the accelerometer comprises a piezoelectric material, such as lead zirconate or quartz, a piezoresistive material, or a capacitive material. 
Schuster teaches and/or suggests a system comprising an accelerometer configured to sense physical activity, the accelerometer comprising a piezoelectric material, such as lead zirconate or quartz, a piezoresistive material, a capacitive material or a MEMS (¶¶ [0343]-[0344]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Gaoni with the accelerometer comprising a piezoelectric material, such as lead zirconate or quartz, a piezoresistive material, or a capacitive material as taught/suggested by Schuster as a simple substitution of one known accelerometer type for another to yield no more than predictable results. See MPEP 2143(I)(B).
Claim(s) 97 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaoni in view of Miller, Todorov, and Cole as applied to claim(s) 77 above, and further in view of US 2014/0088393 A1 (previously cited, Bernstein).
Regarding claim 97, Gaoni as modified teaches/suggests the limitations of claim 77, as discussed above, and further teaches/suggests data from the sensors may be filtered (¶ [0041]). Miller similarly discloses glucose sensor data may be filtered (e.g., ¶ [0084]). However, Gaoni as modified does not teach the instructions stored in the memory of the sensor electronics, when executed by the one or more processors, further causes the one or more processors to adjust a filtering algorithm based on the determined physical activity level of the subject.
Bernstein teaches and/or suggests a one or more processors configured to adjust a filtering algorithm based on a physical activity level of the subject (e.g., ¶ [0202] event-driven algorithm which adjusts sensor filtering in response to events, such as exercise; ¶ [0211]; etc.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Gaoni with the processor(s) being further configured to adjust a filtering algorithm based on the determined physical activity level of the subject as taught/suggested by Bernstein in order to optimize a tradeoff between responsiveness to true blood glucose excursions and reduction of false perceived changes in glucose (Bernstein, ¶ [0201]). 



Response to Arguments
To the extent Applicant's arguments are pertinent to the rejections of record, said arguments have been fully considered but they are not persuasive.
With respect to rejections under 35 U.S.C. 112, Applicant's remarks are addressed in the rejection of record above. 
With respect to the prior art rejection(s), Applicant submits, "The Office does not explain why one of ordinary skill in the art would have been motivated to modify Gaoni to determine glucose metrics at all, let alone to transmit the glucose metrics to a reader device and to discard one or more glucose level measurements used to compute the glucose metrics. Further, it is unclear how modifying Gaoni such that the sensor electronics discard glucose level measurements used to compute glucose metrics would serve to reduce or eliminate processing requirements of a reader/display device as alleged by the Office" (Remarks, pgs. 7-8). 
The examiner respectfully disagrees. Miller teaches/suggests glucose metrics (trend data, rate of change data, average data, etc.) are useful for display for a user monitoring his/her diabetes. Additionally, by processing the sensor data (i.e., to determine metrics) via the sensor electronics, rather than a reader device, Miller discloses this enables displaying pertinent information, such as glucose metrics, via a display device(s) without any additional sensor data processing required by the display device.
To the extent Applicant's remarks with respect to Najarian are similarly pertinent to Todorov, the examiner respectfully disagrees. Applicant contends "none of Najarian's sensors are glucose sensors." This is inaccurate, as Najarian does teach the disclosed system may comprise a glucose sensor (e.g., ¶ [0103]). The examiner acknowledges that Todorov does not expressly disclose the system comprises a glucose sensor. However, Todorov is analogous art, as it is similarly within the field of systems, devices and methods for wellness monitoring and management Additionally, the test for obviousness is not that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Todorov, in a similar wireless communication arrangement, discloses a wearable device that is configured to acquire sensor measurements, produce metrics or indices from those measurements, transmit the metrics/indices to a secondary device, and discard the measurements. Todorov discloses such an arrangement is at least beneficial for reducing bandwidth required by the system. One of ordinary skill in the art would readily recognize this benefit would be similarly applicable to other types of sensor data acquired by a wearable sensing device, such as a wearable glucose sensor that comparably communicates with a reader/secondary device. 
Applicant further submits, "[One] of ordinary skill in the art would not have been motivated to modify Gaoni based on Miller to reduce or eliminate processing requirements of a reader device, as alleged by the Office" because "Gaoni specifically discloses that its communication device 120 (alleged to be the claimed 'reader device') includes software to process measurements or data received from its monitoring and treatment device 110" (Remarks, pg. 8). 
The examiner respectfully disagrees. Gaoni discloses the reader device (communication device 120) "may include at least one software application capable to process measurement or other data received from device 110" (emphasis added). Gaoni disclose these are requirements of the device. Additionally, Gaoni specifically discloses that the disclosed reader device may unavailable for an extended or selected period of time (e.g., ¶ [0039]). Miller teaches or at least suggests utilizing the sensor electronics to determine glucose metrics and transmitting the glucose metrics permits attempting communication with a secondary device, such as a "dummy" display device, when communication with a primary/first device fails (¶¶ [0048]-[0049]). One of ordinary skill in the art would readily appreciate this would be particularly beneficial when glucose metrics are indicative of a critical condition where an alert/warning is warranted (e.g., trending towards hypoglycemia). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791